Citation Nr: 0605015	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-32 230 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking to establish the 
appellant's basic eligibility to receive improved pension 
benefits based upon 90 or more days of wartime service.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a low back disability.  

3.  Entitlement to service connection for a low back 
disability based upon the reopened claim.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active military service from May 5 to 
July 18, 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination in April 2003 concerning 
the low back claim, and an April 2004 administrative 
determination that new and material evidence had not been 
received to reopen the previously denied pension claim, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In the April 2003 rating action, the RO 
reopened the low back claim and then denied the reopened 
claim.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 F.3d 1380 
(Fed. Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determinations as to 
whether new and material evidence has been submitted to 
reopen the previously denied claims.  

The appellant testified at the Cleveland RO during a video 
conference hearing held before the undersigned, who was in 
Washington, D.C., in December 2005.  Earlier hearings had 
been held at the RO in October 2004 and January 2003.  
Transcripts of all hearings are of record.  


FINDINGS OF FACT

1.  The appellant served on active duty in the U.S. Armed 
Forces for two months and 14 days from May 5 to July 18, 
1968, when he was discharged to the Reserves due to hardship.  
He was discharged from the Reserves on August 13, 1968, 
without ever having any additional active military service.  

2.  The service department has certified, and a preponderance 
of the evidence establishes, that the appellant does not have 
90 days of credible wartime service.  

3.  The appellant's basic eligibility to receive improved 
pension benefits was denied by final administrative 
determination dated in March 2001.  

4.  The current attempt to reopen the appellant's pension 
claim was received in January 2004.  

5.  New evidence pertaining to pension eligibility received 
since March 2001 is cumulative or redundant of the evidence 
previously of record; and does not raise a reasonable 
possibility of substantiating the claim.  

6.  Entitlement to service connection for a low back 
disability was denied by final rating action dated in June 
1979.  

7.  The current attempt to reopen the low back disability 
claim was received in July 2002.  

8.  New evidence received since June 1979 relates to an 
unestablished fact necessary to substantiate the claim; is 
neither cumulative nor redundant of the evidence previously 
of record; and raises a reasonable possibility of 
substantiating the claim.  

9.  The appellant sustained a chronic lumbosacral strain in a 
work-related injury in 1967, prior to his active military 
service.  

10.  This pre-existing low back disability did not 
permanently increase in severity beyond the natural 
progression of the condition during or as a result of the 
appellant's very short period of active military service.  

11.  The appellant's current low back disability is not 
etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim seeking to establish the 
appellant's basic eligibility to receive improved pension 
benefits based upon 90 or more days of wartime service.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.156 (2005).  

2.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a low 
back disability.  38 C.F.R. § 3.156 (2005).  

3.  A chronic low back disability was neither incurred nor 
aggravated during the appellant's active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  In 
addition, VA is not required to provide a medical examination 
or obtain a medical opinion in response to a claim to reopen 
a finally adjudicated claim if new and material evidence has 
not been presented or secured.  38 C.F.R. § 3.159(c)(4).

The record reflects that through various letters, the 
statement of the case, and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated August 10, 2002, and the statements 
of the case and supplements thereto.  In these documents, VA 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of the claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claims, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The appellant has had competent 
representation throughout this appeal, and both he and his 
representative have demonstrated a knowledge of the type of 
evidence needed to support the current claims.  Therefore, to 
this extent, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a VA examination in 
connection with the current low back claim, and extensive VA 
and private medical records have also been obtained and 
reviewed.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  The appellant specified at the December 2005 
video conference hearing that he had no additional evidence 
to submit in support of his claims.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

In the present case, the relevant issues were initially 
adjudicated by the RO in April 2003 and April 2004.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated in December 2004.  There 
is no indication or reason to believe that that the ultimate 
decision of the originating agency on the merits of these 
claims would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that VA has properly processed 
the claims following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

A.  Improved Pension Claim:

As pertinent to the present appeal, improved pension benefits 
are only legally available to veterans with 90 or more days 
of wartime active military service.  38 U.S.C.A. 
§ 1521(j)(1).  Furthermore, for the purposes of the present 
appeal, "active military service" essentially means service 
on active duty in the U.S. Armed Forces.  See 38 U.S.C.A. 
§ 101(24)(A).  The appellant has always based his claim to 
improved pension benefits upon his alleged wartime service on 
active duty for 90 or more days; he has never alleged, and 
the evidence does not support, his entitlement to improved 
pension benefits under any of the alternative service 
requirement set forth at 38 U.S.C.A. § 1521(j).  For example, 
the service department has certified that the appellant was 
discharged from active service on July 18, 1968, due to 
hardship; he was not discharged due to a service-connected 
disability, as required by 38 U.S.C.A. § 1521(j)(2).  

The appellant served on active duty in the U.S. Armed Forces 
for two months and 14 days from May 5 to July 18, 1968, when 
he was discharged to the Reserves due to hardship.  He was 
discharged from the Reserves on August 13, 1968, without ever 
having any additional active military service.  The service 
department has certified, and a preponderance of the evidence 
establishes, that the appellant does not have 90 days of 
credible wartime service.  The appellant also reported to a 
private medical consultant who treated him on December 18, 
1968, that he had recently served in the Army for two and 
one-half months.  The appellant's basic eligibility to 
receive improved pension benefits was initially denied by 
administrative determination dated in March 2001.  He did not 
file an appeal, and the determination is final.  The current 
attempt to reopen the appellant's pension claim was received 
in January 2004.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

New evidence pertaining to pension eligibility received since 
March 2001 consists of the appellant's repeated assertions 
that he served on active duty for 90 or more days during 
wartime from May 5 to August 13, 1968.  These statements are 
cumulative of his prior assertions on this subject and are 
not competent to establish this essential fact.  The only 
other new evidence received since March 2001 consists of an 
Honorable Discharge certificate issued to the appellant on 
August 13, 1968.  However, this discharge certificate 
specifies that the appellant was discharged from the U.S. 
Army Reserves (USAR) on August 13, 1968, not that he served 
on active duty or otherwise had active military service 
through that date.  Consequently, this discharge certificate 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, the service department's certification in 
February 2001 that the appellant does not have 90 days of 
credible service remains controlling, and the Board concludes 
that new and material evidence has not been submitted to 
reopen the previously denied claim seeking to establish basic 
eligibility for improved pension benefits.  Accordingly, this 
appeal will be denied.  

As an aside, the Board would also note that, in view of the 
appellant's current income derived from Social Security 
benefits, it is doubtful that he would receive much, if 
anything, in the way of income-based improved pension 
benefits from VA even if he were able to establish his basic 
eligibility based upon qualifying military service.  See 
38 C.F.R. §§ 3.271, 3.272, 3.273.  

B.  Claim seeking Service Connection for a Low Back 
Disability:  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994).  
Aggravation of a pre-existing disability thus requires 
competent medical evidence that the disability underwent a 
permanent increase in service of the severity of the 
underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  38 C.F.R. §3.306 
(1996); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for a low back disability 
was initially denied by rating action dated in June 1979.  
The appellant did not file an appeal, and the June 1979 
denial is final.  Evidence of record at that time indicated 
that the appellant had injured his back prior to service and 
that there had been no aggravation beyond the normal 
progression of the condition during his very short period of 
active service.  

However, new evidence received since that time includes a 
January 2003 written statement from a private physician who 
had seen the appellant for treatment in March 1999, in which 
it is asserted that, based upon the appellant's verbal 
medical history, it is likely that the appellant's pre-
existing back condition was aggravated by his military 
service on active duty by such activities as carrying a rifle 
and a heavy backpack, road marches, and hand-to-hand combat.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the 
Board concludes that the RO correctly held that new and 
material evidence has been received to reopen the previously 
denied claim seeking service connection for a low back 
disability.  

The appellant has testified that he had served in the 
National Guard for several years prior to May 1968.  However, 
after he missed an excessive number of meetings, he was 
drafted into active duty service for two years.  Since he was 
not medically examined prior to, or at the time of, his entry 
onto active duty on May 5, 1968, the statutory presumption of 
soundness is not applicable.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The appellant has admitted, and the 
evidence establishes, that he injured his back in a job-
related injury in 1967, prior to his active service.  This 
injury was reportedly diagnosed as a back strain.  

On May 8, 1968, within three days of his military induction, 
the appellant was seen for complaints of low back pain.  He 
has reported that he was placed in a medical holding company 
for several weeks at this time.  After physical examination 
and X-ray studies had been completed, he was found to be fit 
for duty on May 15, 1968; on June 14, 1968, it was reported 
that no organic disease had been found in connection with the 
appellant's complaints of back pain.  

On June 18, 1968, while he was home on leave from his active 
service, the appellant was seen by a private physician who 
diagnosed back strain.  On July 5, 1968, a military 
orthopedist reported that X-rays were normal and that he was 
unable to substantiate any element of disease in the back 
from an orthopedic standpoint after a complete examination of 
the appellant.  By this time, the appellant had already 
requested a hardship discharge, and this was granted, 
effective July 18, 1968.  

Extensive postservice private medical records dating from 
December 1968 to November 1978 are of record.  X-ray films of 
the lumbar spine dated December 17, 1968, were interpreted by 
one radiologist as disclosing an arthritic deformity at L5; 
however, the appellant's treating physician who viewed these 
X-ray films at this time considered them unremarkable.  In 
any event, since the appellant did not serve on continuous 
active service for at least 90 days, the presumption of 
service incurrence relating to arthritis does not apply.  See 
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307, 
3.309.  A lumbar myelogram on February 25, 1971, reportedly 
disclosed a herniated disc at L4-5 on the left which was 
surgically removed.  The appellant again injured his back in 
an automobile accident in August 1972, and a second lumbar 
laminectomy and a spinal fusion were performed on the 
appellant in November 1972.  There are also indications in 
these records of a possible third lumbar spinal surgery.  

As previously noted, a private physician who saw the 
appellant beginning in March 1999 wrote in January 2003 to 
state her opinion, based upon the appellant's verbal medical 
history only, that the appellant's back problems were likely 
aggravated by his time in the service.  It does not appear 
that this physician reviewed the relevant medical records 
dating from service and afterwards.  

On an official VA examination of the appellant in March 2003, 
the final diagnoses included chronic lumbosacral strain and 
postoperative herniated lumbar disc.  After reviewing the 
entire VA claims file, including the service medical records 
and postservice medical records as set forth above, the VA 
examiner concluded that the appellant had a chronic back 
strain or sprain which pre-existed service and was not 
permanently worsened beyond the natural progression of the 
condition during or as a result of his very short period of 
active service; and that the appellant's current symptoms are 
all related to his disc disease with postoperative scarring, 
the etiology of which cannot be exactly determined but which 
was not present in service.  

The Board notes that neither lumbar arthritis nor lumbar disc 
disease is shown to have been present in service.  The 
earliest clinical evidence of lumbar arthritis dates from the 
private X-ray studies made in December 1968, after service; 
and the earliest medical evidence of lumbar disc disease 
dates from a lumbar myelogram made in February 1971.  Thus, 
service connection for either of these disabilities is not 
warranted in this case.  

As for the pre-existing lumbosacral strain or sprain, the 
Board must agree with the VA examiner in March 2003 that this 
condition was not aggravated during service.  There is no 
competent medical evidence reflected by the relevant 
contemporary medical records, both private and military, of a 
permanent increase in the severity of the pre-existing low 
back condition stemming from the appellant's 1967 injury 
during or as a result of his very short period of active 
service.  The January 2003 private physician's opinion to the 
contrary is not convincing since it appears to be based 
solely upon the appellant's verbal medial history rather than 
a review of the relevant contemporary medical records.  Since 
a preponderance of the evidence is unfavorable to the 
reopened claim seeking service connection for a low back 
disability, this appeal will be denied.  

ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking to 
establish basic eligibility for improved pension benefits is 
denied.  

The previously denied claim seeking service connection for a 
low back disability is reopened.  

Service connection for a low back disability based upon the 
reopened claim is denied.  

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


